Citation Nr: 1636929	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for gynecomastia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to December 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for gynecomastia and assigned an initial noncompensable rating.

In August 2015, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2014 rating decision reflects that the RO evaluated the Veteran's disability unde Diagnostic Code (DC) 7628, benign neoplasms of the gynecological system or breast.  See 38 C.F.R. § 4.116 (2015).   These criteria require that the disability be evaluated as impairment of urinary or gynecological systems, or skin.  In as much as a specific DC is assigned, the Board is not at liberty to consider Diagnostic Codes other than those noted in DC 7628.  Copeland v. McDonald, 27 Vet. App. 333 (2015); see also 38 C.F.R. § 4.20 (2015).  The Board finds that the rating criteria do not contemplate or describe the Veteran's disability as it impacts him.  See Thun v. Peake, 22 Vet. App. 111 (2008).   For example, the Veteran testified that he must spend extra money to buy extra-large clothing due to his enlarged breasts.  Hence, the Board finds that referral either to the Under Secretary for Benefits or the Director, Compensation Service (Director), for extraschedular consideration.  See Thun, supra; 38 C.F.R. § 3.321(b)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records generated since the Statement of the Case (SOC) are added to the claims file.

2.  After the above is complete, regardless of whether records are added to the file, complete the development required by regulation and refer the case either to the Under Secretary or Director for consideration of a compensable rating for gynecomastia on an extraschedular basis.

Specific impact that the Under Secretary or Director should consider is that the rating criteria for gynecomastia are compellingly geared towards women.  For example, the absence of loss of breast tissue in fact increases the severity of the Veteran's disability.  Hence, denial of a compensable rating because of the absence of loss of breast tissue in fact is a failure to evaluate the Veteran's disability as it impacts him.

The Under Secretary or Director should also consider approval of an annual clothing allowance on an extraschedular basis, as the Veteran testified that he must purchase extra-large clothing that fit over his enlarged breasts so that his disability is not readily apparent.

After all of the above is complete, if the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




